Citation Nr: 1019176	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the Appellant should be recognized as the surviving 
spouse of the Veteran for the purpose of establishing 
eligibility for death benefits administered by the Department 
of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to March 
1968.  He died in April 1986.  The Appellant seeks 
recognition as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determination in August 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.


FINDINGS OF FACT

1. The Appellant and the Veteran were married in Michigan in 
May 1957.

2. The Veteran died in April 1986.

3. There is no credible proof that the Appellant was married 
to the Veteran at the time of the Veteran's death.


CONCLUSION OF LAW

The Appellant is not recognized as the surviving spouse of 
the Veteran for the purpose of establishing eligibility for 
death benefits administered by the Department of Veterans 
Affairs.  38 U.S.C.A. §§ 101(3), 103, 1102, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.50, 3.204, 3.205 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696, (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2007 and in January 2009.  The 
notice included the type of evidence needed to substantiate 
the undelying claims of dependency and indemnity 
compensation, including a claim of service connection for the 
cause of the veteran's death, death pension, and accrued 
benefits.  The notice also included the type of evidence 
needed to proof a valid marriage. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to 
the extent of pre-ajudicatoin notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice after which the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in December 2009.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the marriage and 
death certificates and the Appellant has submitted records. 



As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

A copy of a marriage license shows that the Appellant and the 
Veteran were married in May 1957 in Wayne County, Michigan.  

A copy of the death certificate shows that the Veteran died 
in April 1986.  On the death certificate, it was indicated 
that the Veteran was divorced and there was no surviving 
spouse.  The source of the Veteran's personal information was 
his sister..

The Veteran's sister also made the funeral arrangements and 
she subsequently filed a claim for VA burial benefits.  In 
her application, she again indicated that the Veteran was 
divorced. 

In her application for VA benefits, dated in June 2007, the 
Appellant stated that she and the Veteran were married in 
1957 and they divorced in 1969.  She further stated that she 
and the Veteran did not continuously live together from the 
date of the marriage to the date of his death.

At her hearing, the Appllant testified that she remained 
married to the Veteran until he died.  



General Principles

A threshold question that must be addressed in any claim for 
VA benefits is whether the person seeking the benefit is a 
proper claimant for the benefit sought.  If the Apellant is 
not established as a proper claimant, the claim can proceed 
no further.  The Apellant has the burden to establish her 
status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

A surviving spouse for VA purposes is defined as a person of 
the opposite sex who was the spouse of the Veteran at the 
time of the Veteran's death; who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran 
without fault of the spouse; has not remarried; or has not 
since the death of the Veteran lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of another person.  38 C.F.R. § 3.50.

When a claimant's assertion of marriage to a Veteran raises a 
question of validity, either on its face or conflicts with 
other evidence, VA regulations require further proof of 
marriage.  Because the validity of the Appellant's marriage 
to the Veteran is raised, more than the statement of the 
Appellant is required as proof of marriage.  38 C.F.R. § 
3.204.  If a question of validity arises, proof of marriage 
requires any one of several types of evidence.  38 C.F.R. § 
3.205.

It is the Board's duty to assess the credibility and 
probative value of the evidence. Washington v. Nicholson, 19 
Vet. App. 362 (2005).



Analysis

The Appellant testified that she married the Veteran in May 
1957 and remained married to him until his death.  The file 
does contain a marriage certificate establishing that the 
Appellant and Veteran were married in May 1957.  The record 
does not contain a divorce decree. 

The Appellant's testimony that she remained married to the 
Veteran until his death is inconsistent with the earlier 
statememts that she and the Veteran were divorced in 1969.  
Her testimony also conflicts with the information on the 
death certificate that showed that the Veteran was divorced.  
And the Veteran's sister, not the Appellant, notified VA of 
the Veteran's death, made the funeral arrangements, and 
applied for VA burial benefits.

Where as here, the Appellant's statements and testimony a 
raise question of the validity of the marriage to the 
Veteran, the Appellant's testimony about the marriage is 
insufficient proof of marriage. 

Moreover, the Board finds the Appellant's testimony not 
credible because her testimony is inconsistent with her 
earlier statements that she and the Veteran were divorced.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006) (Board may determine whether lay evidence is credible 
because of conflicting statements).  Because her testimony 
lacks credibility, the preponderance of the evidence is 
against the claim that she should be recognized as the 
Veteran's surviving spouse in based on secondary evide nce 
ecircumstyted the absence of bce  ay hryth. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b).  


ORDER

Recognition as the surviving spouse of the Veteran for the 
purpose of establishing eligibility for death benefits 
administered by the Department of Veterans Affairs is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


